 LACLEDE GAS COMPANY243Laclede Gas CompanyandOil,Chemical and AtomicWorkers InternationalUnion,LocalNo. 5-6,affiliated with Oil,Chemical and Atomic WorkersInternational Union,AFL-CIO.Case 14-CA-4411December14, 1970SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MILLER AND MEMBERSFANNING,BROWN,AND JENKINSOn October 22, 1968, the National Labor RelationsBoard issued a Decision and Order' in this proceed-ing, in which it found, in effect, that the Respondenthad violated Section 8(a)(5) of the National LaborRelationsAct, as amended, by laying off certainemployees during contract negotiations with theUnion without regard to seniority provisions of theparties' recently expired agreement. The Board's viewwas that the reduction in force was not a lockout usedas a bargaining tactic but a layoff for business reasonsto which established seniority practices applied, andsince these seniority rules were not in issue duringnegotiations the Respondent's departure from suchconditions was a unilateral change proscribed bySection 8(a)(5) of the Act,2Subsequently holding that the reduction in workforcewas not a layoff but a bargaining lockoutconcerning which Respondent was not obligated tobargain, the Court of Appeals for the Eighth Circuitthereupon reversed the Board's conclusion thatRespondent'sdeviation from seniority practicesconstituted an unfair labor practice under Section8(a)(5) of the Act.3 The court, however, remanded thecaseto permit the Board to consider, if it deemsappropriate, whether the lockout nevertheless violat-ed Section 8(a)(1) and (3) of the Act and whether,should it resolve suchissue,"the interests of theemployer-employees are to be balanced as suggestedbyLane [Darling & Co.] v. N.L.R.B.,418 F.2d 1208[(C.A.D.C.)]; and if so, the factors to be consideredand the weight to be given to them in the balancingprocess" (421 F.2d at 618). The court expressed noviews of its own on the merits of the issue.On June 5, 1970, the Board issued a notice invitingthe parties' views on the matter remanded by thecourt, and respondingstatementsof positions werethereupon filed by all parties.Respondent contends that the remanded issuesshould not be reached but, if they are, the hearingshould be reopened to permit Respondent to defendagainst the claim of violation. Respondent takes theposition,inter alia,that the circumstances of thelockout were not so inherently prejudicial to employ-ee interests and devoid of significant justification towarrant finding an unfair labor practice in theabsence of an unlawful motive and that, even if abalancing determination be made, the record disclos-es legitimate and substantial reasons to justify theRespondent's conduct. The General Counsel and theCharging Party assert, on the other hand, that theBoard should reach the remanded questions and findthe lockout unlawful under the court's remand.Upon consideration of the record as a whole,including the aforementioned decisions and all papersfiled,we conclude that we can resolve the matter onthe evidence before us, and we find merit inRespondent's contention that the conduct in questionwas not inherently so prejudicial to the interests of theemployees as to warrant finding it violative of Section8(a)(1) or (3) of the Act.The undisputed facts are fully set forth in the TrialExaminer'sDecision. The Respondent and Unionhave had a long bargaining relationship. The relevantevents occurred at the time the parties were negotiat-ing a new contract in 1967. Prior to the expiration ofthe contract, and in anticipation of a possible strike,the Respondent began to consolidate its various streetcrews and made temporary reassignments of some ofitspersonnel in order that jobs could be completedbefore the expiration date, with as little excavationexposed as possible, so as to minimize hazard to thepublic and to reduce the exposure to companyfacilities to the danger of sabotage. The partiesreached an impasse in negotiations and on August 4,1967,allstreetdepartment employees who wereworking on construction crews, together with someequipment operators who worked with those crews,were locked out, while employees engaged in otherwork of the street department or elsewhere were notfurloughed. As a result, employees were locked out indisregardof seniority without being allowed to"bump" into other jobs in accordance with estab-lishedpractice,and some with lower senioritycontinued to work during the approximately 6 days ofthe lockout.While the Respondent did not follow itsnormal seniority pattern customarily used in shiftingemployees from job to job during vacation periods,the record shows no unlawful motivation, and nonewas alleged, in its selections of employees forassignmentto the construction crews.We have already found in our original decision4that the temporary shutdown of the constructioncrew's operations "was actually necessitated by theexigencies of the business operation"; that because of1173 NLRB 243layoff or a lockout.2Member Brown, concurring in the result, indicated he would reach the3 Laclede Gas Company v. N LR.B.,421 F.2d 610.same conclusion whether the reduction in force were characterized as a4 173NLRB 243, 244.187 NLRB No. 32 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe anticipated strike Respondent's officials "foundthat operating on the basis of daily contract exten-sionswas difficult, unproductive, and potentiallydangerous to the public"; and that the lockout "wasmotivated by a desireto eliminatethose operationswhich negotiations had rendered tentative and toprotect the Respondent from over-extending itself at acriticalmoment," all of which were "essentiallydefensive purposes . . . ." Given these undisputedobjectives,which are clearly valid justifications forthe action, and in light of the finding that theRespondent was not motivated by any desire toundermine the Union,5 we are unable to see whatpurpose would be served by reopening the hearing.Nor can we perceive any way in which, in theseparticular circumstances, there was such interferencewith employees statutory rights as to rise to the levelof a violation of the Act.The U.S. Supreme Court has held6 that if it canreasonably be concluded that the employer's discrimi-natory conduct was "inherently destructive" ofimportant employee rights, no proof of an antiunionmotivation is needed to find an unfair labor practiceeven if there is evidence of motivation by businessconsiderations;butwhere the adverse effect onemployee rights is "comparatively slight," an antiun-ion motivation must be proved to sustain the charge ifthe employer adduces evidence of legitimate andsubstantial business justifications; in either situation,however, once discriminatory conduct which couldadversely affect employee rights to some extent hasbeen proved, the burden is upon the employer toestablish that it was motivated by legitimate objec-tives.Applying these principles, we conclude that Res-pondent's disregard of seniority was not, per se, aviolation of Section 7 rights. Although Respondent'saction may have afforded continuity of employmentto some junior employees to the possible detriment ofcertain long-service employees, the layoffs werewithout regard to union membership status of anyindividual in either group and were based solely ontheir workassignmentat the time. Thus, the layoffsout of seniority could have discouraged or impaireda Ibid ".the evidence indicates, the layoffwas simplydictated byconsiderations of efficiency and apprehension of the effects of the strike6N L R.B. v. Great Dane Trailers,Inc.,388 U S 26the exercise of Section 7 rights in only the mostperipheralmanner,if at all.Therefore, any adverseeffects which might be said to have existed were soslight as to require proof of antiunion motivation,which has been neither shown nor asserted. And evenifsome adverse effect might be found here, we aresatisfied that theRespondent's conduct was notimpermissibly inconsistent with statutory employeerights and that Respondent has sustained its burdenof establishing legitimate objectives which outweighany such possible impact on employees,7 particularlywhen one considers that the layoffs were intended tobe, and were, temporary and incidental to what thecourt of appeals has held to be a lawful, tacticalbargaining maneuver.For the above reasons, we find no ground forconcluding that the Respondent violated the Act.Accordingly, we shall dismiss the complaint in itsentirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the complaintherein be,and it hereby is, dismissed in its entirety.MEMBER FANNING,dissenting:Iam not at all prepared to say that Respondent'sdisregard of its employees' seniority rights when itlocked out some but not all unit employees to,interalia,bring pressure upon the Union to settle aneconomic dispute on Respondent's terms did not havean adverse impact on its employees'exercise ofSection 7 rights.Cf.N.L.R.B. v. ErieResistor Corp.,373 U.S. 221. Assuming some adverse impact, as mycolleagues do in the final analysis,Ibelieve it isimproper for us to speculate as to the Respondent'sbusiness justification for ignoring seniority rights. SeeN. L. R. B.v.Great Dane Trailers,Inc.,388 U.S. 26, 35.Inmy opinion,before we attempt to answer thequestions involved in the Court's remand, we shouldremand this case for further hearing before a TrialExaminer.7The American Ship Building Company, v. NLRB,380 US 300,308-315,N LR B v Brown Food Stores, et al,380 U.S 278.See Lane vN L R B (Darling &Co), supra